UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 202 Dostyk Ave, 4th Floor Almaty, Kazakhstan (Address of principal executive offices) (Zip Code) +7 (727) 237-51-25 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, or non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o No x As of November 15, 2010, the registrant had 51,840,015 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as ofSeptember 30, 2010 and March 31, 2010 3 Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 39 Item 3.Qualitative and Quantitative Disclosures About Market Risk 56 Item 4.Controls and Procedures 57 PART II — OTHER INFORMATION Item 1.Legal Proceedings 57 Item 1A.Risk Factors 57 Item 2.Unregistered Sales of Equity Securities 58 Item 3.Defaults Upon Senior Securities 59 Item 6.Exhibits 59 Signatures 60 2 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Consolidated Financial Statements BMB MUNAI, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) Notes September 30, 2010 (unaudited) March 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents 3 $ 7,052,472 $ 6,440,394 Trade accounts receivable Prepaid expenses and other assets, net 4 Total current assets LONG TERM ASSETS Oil and gas properties, full cost method, net 5 Gas utilization facility, net 6 Inventories for oil and gas projects 7 Prepayments for materials used in oil and gas projects Other fixed assets, net Long term VAT recoverable 8 Convertible notes issue cost Restricted cash 9 Total long term assets TOTAL ASSETS $ 302,826,393 $ 291,880,018 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 10,582,095 $ 3,948,851 Accrued non-cash share based obligations 13 - Accrued coupon payment 10 Taxes payable, accrued liabilities and other payables Total current liabilities LONG TERM LIABILITIES Convertible notes issued, net 10 Liquidation fund 11 Deferred taxes 16 Capital lease liability 12 Total long term liabilities COMMITMENTS AND CONTINGENCIES 19 - - SHAREHOLDERS’ EQUITY Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding - - Common stock - $0.001 par value; 500,000,000 shares authorized, 51,840,015and 51,865,015 shares outstanding, respectively Additional paid in capital Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 302,826,393 $ 291,880,018 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended September 30, Six months ended September 30, Notes (unaudited) (unaudited) (unaudited) (unaudited) REVENUES 14 $ 12,339,967 $ 16,074,217 $ 25,127,813 $ 27,841,023 COSTS AND OPERATING EXPENSES Rent export tax Export duty 15 - - Oil and gas operating General and administrative Depletion 5 Interest expense 10 Depreciation of gas utilization facility 6 - - Amortization and depreciation Accretion expense 11 Total costs and operating expenses (LOSS) / INCOME FROM OPERATIONS OTHER (EXPENSE) / INCOME Foreign exchange (loss)/gain, net Interest income Other (expense)/income, net Total other (expense)/income (LOSS) / INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE 16 - NET (LOSS) / INCOME $ (556,420) $ 4,040,009 $ 315,448 $ 4,070,791 BASIC NET (LOSS) / INCOME PER COMMON SHARE 17 $ (0.01) $ 0.08 $ 0.01 $ 0.09 DILUTED NET (LOSS) / INCOME PER COMMON SHARE 17 $ (0.01) $ 0.08 $ 0.01 $ 0.09 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended September 30, Notes (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 315,448 $ 4,070,791 Adjustments to reconcile net income to net cash providedby operating activities: Depletion 5 Depreciation and amortization Interest expense Accretion expense 11 Stock based compensation expense 13 Loss on disposal of fixed assets - Changes in operating assets and liabilities: Decrease/(increase) in trade accounts receivable (Increase)/decrease in prepaid expenses and other assets Increase in VAT recoverable Increase/(decrease)in current liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase and development of oil and gas properties 5 Purchase of other fixed assets Increase in inventories and prepayments for materials used in oil and gas projects Decrease/(increase) in restricted cash Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Payment of capital lease obligation - Cash paid for convertible notes coupon Net cash used in financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS at beginning of period CASH AND CASH EQUIVALENTS at end of period $ 7,052,472 $ 6,009,743 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Six months ended September 30, Notes (unaudited) (unaudited) Non-Cash Investing and Financing Activities Transfer of inventory and prepayments for materials used in oil and gas projects to oil and gas properties 5 $ 1,361,364 $ 639,246 Depreciation on other fixed assets capitalized as oil and gas properties - Transfers from oil and gas properties, construction in progress and other fixed assets to gas utilization facility - Accrued non-cash share based obligationscapitalized as part of oil and gas properties 13 - Issuance of common stock for the settlement of liabilities 13 - The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 1 - DESCRIPTION OF BUSINESS The corporation known as BMB Munai, Inc. (“BMB Munai” or the “Company”), a Nevada corporation, was originally incorporated in Utah in July 1981. On February 7, 1994, the corporation changed its name to InterUnion Financial Corporation (“InterUnion”) and its domicile to Delaware. BMB Holding, Inc. (“BMB Holding”) was incorporated on May 6, 2003 for the purpose of acquiring and developing oil and gas fields in the Republic of Kazakhstan. On November 26, 2003, InterUnion executed an Agreement and Plan of Merger (the “Agreement”) with BMB Holding. As a result of the merger, the shareholders of BMB Holding obtained control of the corporation. BMB Holding was treated as the acquiror for accounting purposes. A new board of directors was elected that was comprised primarily of the former directors of BMB Holding and the name of the corporation was changed to BMB Munai, Inc. BMB Munai changed its domicile from Delaware to Nevada on December 21, 2004. The Company’s consolidated financial statements presented are a continuation of BMB Holding, and not those of InterUnion Financial Corporation, and the capital structure of the Company is now different from that appearing in the historical financial statements of InterUnion Financial Corporation due to the effects of the recapitalization. The Company has a representative office in Almaty, Republic of Kazakhstan. From inception (May 6, 2003) through January 1, 2006 the Company had minimal operations and was considered to be in the development stage. The Company began generating significant revenues in January 2006 and is no longer in the development stage. Currently the Company has completed twenty-four wells. As discussed in more detail in Note 2, the Company engages in exploration of its licensed territory pursuant to an exploration license and has not yet applied for or been granted a commercial production license. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Business condition As discussed in further detail in Note 10, in July 2007 the Company issued 5.0% Convertible Senior Notes due 2012 in the amount of $60,000,000 (the “Notes”).Among other terms of the Notes, the holders of the Notes (the “Noteholders”) had the right to require the Company redeem all or a portion of the Notes on three separate dates, including July 13, 2010. The first two dates passed without the redemption right being exercised.In connection with negotiating a possible restructuring of the Notes, on June 7, 2010 the Company and the Noteholders entered into Supplemental Indenture No. 1 dated June 1, 2010 that granted a fourth put date that commenced June 13, 2010 and expired on September 13, 2010.The intent of the fourth put date was to allow time to work out a debt restructuring agreeable to all parties.Pursuant to the Company and the Noteholders reaching an agreement in principle on general terms for a proposed restructuring of the Notes, on September 10, 2010 the Company and the Noteholders entered into Supplemental Indenture No. 2. Supplemental Indenture No. 2 grants the Noteholders a fifth put date that commences on September 13, 2010 and expires on December 31, 2010.The intent of the fifth put date is to allow time to draft definitive Note restructuring agreements. 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Prior to entering into Supplemental Indentures No. 1 and No. 2, the Company was in default under certain covenants contained in Article 9 of the Indenture requiring the Company to maintain a minimum net debt to equity ratio and to comply with certain notice, delivery and other provisions.In the context of the Indenture, the equity portion of the ratio is determined by reference to the market value of the Company’s common stock, not the Company’s book value. The market value of the Company’s stock has declined since the Notes were issued.In connection with entering Supplemental Indenture No. 2, the Noteholders separately agreed to waive these defaults until the earlier of: (i) October 15, 2010 or (ii) the fifth put date (as contained in Supplemental Indenture No. 2), with the understanding that such waiver shall not constitute a waiver of any default under the Indenture that remains ongoing as of October 15, 2010 or occurs after September 10, 2010.The Company currently believes it will not be able to remedy the net debt to equity ratio covenant by October 15, 2010 and, therefore, anticipates it will be in default under the Indenture at that time unlessa future waiver is obtained from the Noteholders. Although the Company and the Noteholders have reached an agreement in principle as to the general terms for restructuring the Notes, there is no assurance the parties will enter into definitive agreements to restructure the Notes or that the parties will successfully close and consummate a restructuring of the Notes.Moreover, there is no assurance the Noteholders will provide any future waiver or any further extension of their redemption put rights under the Indenture. If the Company and Noteholders are unable to agree on a definitive debt restructuring agreements, and the Noteholders exercise their redemption right, the Company will need to pursue other financing options.There is no guarantee the Company can be successful in obtaining additional financing. As such, the Company has reclassified the Notes as a current liability at October 15, 2010 unless or until additional waivers are obtained or the Notes are restructured. 8 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Basis of consolidation The Company’s unaudited consolidated financial statements present the consolidated results of BMB Munai, Inc., and its wholly owned subsidiary, Emir Oil LLP (hereinafter collectively referred to as the “Company”). All significant inter-company balances and transactions have been eliminated from the Unaudited Consolidated Financial Statements. Reclassifications Certain reclassifications have been made in the financial statements for the six months endedSeptember 30, 2009to conform to the September 30, 2010presentation. The reclassifications had no effect on net income. Use of estimates The preparation of Unaudited Consolidated Financial Statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the Unaudited Consolidated Financial Statements and revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates and affect the results reported in these Unaudited Consolidated Financial Statements. Concentration of credit risk and accounts receivable Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash and accounts receivable. The Company places its cash with high credit quality financial institutions. Substantially all of the Company’s accounts receivable are from purchasers of oil and gas. Oil and gas sales are generally unsecured. The Company has not had any significant credit losses in the past and believes its accounts receivable are fully collectable. Accordingly, no allowance for doubtful accounts has been provided. 9 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Licences and contracts Emir Oil LLP (“Emir Oil”) is the operator of the Company’s oil and gas fields in Western Kazakhstan. The Government of the Republic of Kazakhstan (the “Government”) initially issued the license to Zhanaozen Repair and Mechanical Plant on April 30, 1999 to explore the Aksaz, Dolinnoe and Emir oil and gas fields (the “ADE Block” or the “ADE Fields”). On June 9, 2000, the contract for exploration of the Aksaz, Dolinnoe and Emir oil and gas fields was entered into between the Agency of the Republic of Kazakhstan on Investments and the Zhanaozen Repair and Mechanical Plant. On September 23, 2002, the contract was assigned to Emir Oil LLP. On September 10, 2004, the Governmentextended the term of the contract for exploration and License from five years to seven years through July 9, 2007. On February 27, 2007, the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan (the “MEMR”) granted a second extension of the Company’s exploration contract. Under the terms of the contract extension, the exploration period was extended to July 2009 over the entire exploration contract territory. On December 7, 2004, the Government assigned to Emir Oil LLP exclusive right to explore an additional 260 square kilometers of land adjacent to the ADE Block, which is referred to as the “Southeast Block.” The Southeast Block includes the Kariman field and the Yessen and Borly structures and is governed by the terms of the Company’s original contract. On June 24, 2008, the MEMR agreed to extend the exploration stage of the Company’s contract from July 2009 to January 2013 in order to permit the Company to conduct additional exploration drilling and testing activities within the ADE Block and the Southeast Block. On October 15, 2008, the MEMR approved Addendum # 6 to Contract No. 482 with Emir Oil LLP, dated June 09, 2000 extending Emir Oil LLP’s exploration territory from 460 square kilometers to a total of 850 square kilometers (approximately 210,114 acres). The additional territory is located to the north and west of the Company’s current exploration territory, extending the exploration territory toward the Caspian Sea and is referred to herein as the “Northwest Block.”The Northwest Block is governed by the terms of the Company’s exploration stage contract on the ADE Block and the Southeast Block. To move from the exploration stage to the commercial production stage, the Company must apply for and be granted a commercial production contract. The Company is legally entitled to apply for a commercial production contract and has an exclusive right to negotiate this contract. The Government is obligated to conduct these negotiations under the Law of Petroleum in Kazakhstan. If the Company does not move from the exploration stage to the commercial production stage, it has the right to produce and sell oil, including export oil, under the Law of Petroleum for the term of its existing contract. Major Customers During the six months ended September 30, 2010 and 2009, sales to one customer represented 98%.At September 30, 2010 and 2009, this customer made up 95% and 100% of accounts receivable, respectively. While the loss of this foregoing customer could have a material adverse effect on the Company in the short-term, the loss of this customer should not materially adversely affect the Company in the long-term because of the available market for the Company’s crude oil and natural gas production from other purchasers. 10 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Foreign currency translation Transactions denominated in foreign currencies are reported at the rates of exchange prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to United States Dollars at the rates of exchange prevailing at the balance sheet dates. Any gains or losses arising from a change in exchange rates subsequent to the date of the transaction are included as an exchange gain or loss in the Consolidated Statements of Operations. Share-based compensation The Company accounts for options granted to non-employees at their fair value in accordance with FASC Topic 718 – Stock Compensation. Share-based compensation is determined as the fair value of the equity instruments issued. The measurement date for these issuances is the earlier of the date at which a commitment for performance by the recipient to earn the equity instruments is reached or the date at which the recipient’s performance is complete. Stock options granted to the “selling agents” in the private equity placement transactions have been offset to the proceeds as a cost of capital. Stock options and stocks granted to other non-employees are recognized in the Consolidated Statements of Operations. The Company has a stock option plan as described in Note 13. Compensation expense for options and stock granted to employees is determined based on their fair values at the time of grant, the cost of which is recognized in the Consolidated Statements of Operations over the vesting periods of the respective options. Share-based compensation incurred for the six months ended September 30, 2010 and 2009 was $833,650 and $2,744,133, respectively. Risks and uncertainties The ability of the Company to realize the carrying value of its assets is dependent on being able to develop, transport and market oil and gas. Currently exports from the Republic of Kazakhstan are primarily dependent on transport routes either via rail, barge or pipeline, through Russian territory. Domestic markets in the Republic of Kazakhstan historically and currently do not permit world market price to be obtained. Management believes that over the life of the project, transportation options will improve as additional pipelines and rail-related infrastructure are built that will increase transportation capacity to the world markets; however, there is no assurance that this will happen in the near future. 11 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Recognition of revenue and cost Revenue and associated costs from the sale of oil are charged to the period when persuasive evidence of an arrangement exists, the price to the buyer is fixed or determinable, collectability is reasonably assured, delivery of oil has occurred or when ownership title transfers. Produced but unsold products are recorded as inventory until sold. Export duty In December 2008 the Government of the Republic of Kazakhstan issued a resolution that cancelled the export duty effective January 26, 2009 for companies operating under the new tax code. In July 2010 the Government of the Republic of Kazakhstan issued a resolution which reenacted export duty for several products (including crude oil). The Company became subject to the export duty in September 2010. The export duty is calculated based on a fixed rate of $20 per ton, or approximately $2.60 per barrel exported. The export duty fees are expensed as incurred and classified as costs and operating expenses. Mineral extraction tax The mineral extraction tax replaced the royalty expense the Company had paid. The rate of this tax depends on annual production output. The new code currently provides for a 5% mineral extraction tax rate on production sold to the export market, and a 2.5% tax rate on production sold to the domestic market. The mineral extraction tax expense is reported as part of oil and gas operating expense. Rent export tax This tax is calculated based on the export sales price and ranges from as low as 0%, if the price is less than $40 per barrel, to as high as 32%, if the price per barrel exceeds $190. Rent export tax is expensed as incurred and is classified as costs and operating expenses. Income taxes Provisions for income taxes are based on taxes payable or refundable for the current year and deferred taxes. Deferred taxes are provided on differences between the tax bases of assets and liabilities and their reported amounts in the financial statements, and tax carryforwards. Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets and liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. 12 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Fair value of financial instruments The carrying values reported for cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate their respective fair values in the accompanying balance sheet due to the short-term maturity of these financial instruments. In addition, the Company has long-term debt with financial institutions. The carrying amount of the long-term debt approximates fair value based on current rates for instruments with similar characteristics. Cash and cash equivalents The Company considers all demand deposits, money market accounts and marketable securities purchased with an original maturity of three months or less to be cash and cash equivalents. The fair value of cash and cash equivalents approximates their carrying amounts due to their short-term maturity. Prepaid expenses and other assets Prepaid expenses and other assets are stated at their net realizable values after deducting provisions for uncollectible amounts. Such provisions reflect either specific cases or estimates based on evidence of collectability. The fair value of prepaid expense and other asset accounts approximates their carrying amounts due to their short-term maturity. Prepayments for materials used in oil and gas projects The Company periodically makes prepayments for materials used in oil and gas projects. These prepayments are presented as long term assets due to their transfer to oil and gas properties after materials are supplied and the prepayments are closed. Inventories Inventories of equipment for development activities, tangible drilling materials required for drilling operations, spare parts, diesel fuel, and various materials for use in oil field operations are recorded at the lower of cost and net realizable value. Under the full cost method, inventory is transferred to oil and gas properties when used in exploration, drilling and development operations in oilfields. Inventories of crude oil are recorded at the lower of cost or net realizable value. Cost comprises direct materials and, where applicable, direct labor costs and overhead, which has been incurred in bringing the inventories to their present location and condition. Cost is calculated using the weighted average method. Net realizable value represents the estimated selling price less all estimated costs to completion and costs to be incurred in marketing, selling and distribution. 13 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 The Company periodically assesses its inventories for obsolete or slow moving stock and records an appropriate provision, if there is any. The Company has assessed inventory at September 30, 2010 and no provision for obsolete inventory has been provided. Oil and gas properties The Company uses the full cost method of accounting for oil and gas properties. Under this method, all costs associated with acquisition, exploration, and development of oil and gas properties are capitalized. Costs capitalized include acquisition costs, geological and geophysical expenditures, and costs of drilling and equipping productive and non-productive wells. Drilling costs include directly related overhead costs. These costs do not include any costs related to production, general corporate overhead or similar activities. Under this method of accounting, the cost of both successful and unsuccessful exploration and development activities are capitalized as property and equipment. Proceeds from the sale or disposition of oil and gas properties are accounted for as a reduction to capitalized costs unless a significant portion of the Company’s proved reserves are sold (greater than 25 percent), in which case a gain or loss is recognized. Capitalized costs less accumulated depletion and related deferred income taxes shall not exceed an amount (the full cost ceiling) equal to the sum of: a) the present value of estimated future net revenues computed by applying current prices of oil and gas reserves to estimated future production of proved oil and gas reserves, less estimated future expenditures (based on current costs) to be incurred in developing and producing the proved reserves computed using a discount factor of ten percent and assuming continuation of existing economic conditions; b) plus the cost of properties not being amortized; c) plus the lower of cost or estimated fair value of unproven properties included in the costs being amortized; d) less income tax effects related to differences between the book and tax basis of the properties. Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change. If oil and gas prices decline, even if only for a short period of time, it is possible that impairments of oil and gas properties could occur. In addition, it is reasonably possible that impairments could occur if costs are incurred in excess of any increases in the cost ceiling, revisions to proved oil and gas reserves occur, or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. All geological and geophysical studies, with respect to the licensed territory, have been capitalized as part of the oil and gas properties. 14 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 The Company’s oil and gas properties primarily include the value of the license and other capitalized costs. All capitalized costs of oil and gas properties, including the estimated future costs to develop proved reserves and estimated future costs to plug and abandon wells and costs of site restoration, less the estimated salvage value of equipment associated with the oil and gas properties, are amortized on the unit-of-production method using estimates of proved reserves as determined by independent engineers. Liquidation fund Liquidation fund (site restoration and abandonment liability) is related primarily to the conservation and liquidation of the Company’s wells and similar activities related to its oil and gas properties, including site restoration. Management assessed an obligation related to these costs with sufficient certainty based on internally generated engineering estimates, current statutory requirements and industry practices. The Company recognized the estimated fair value of this liability. These estimated costs were recorded as an increase in the cost of oil and gas assets with a corresponding increase in the liquidation fund which is presented as a long-term liability. The oil and gas assets related to liquidation fund are depreciated on the unit-of-production basis separately for each field. An accretion expense, resulting from the changes in the liability due to passage of time by applying an interest method of allocation to the amount of the liability, is recorded as accretion expenses in the Consolidated Statement of Operations. The adequacies of the liquidation fund are periodically reviewed in the light of current laws and regulations, and adjustments made as necessary. Other fixed assets Other fixed assets are valued at historical cost adjusted for impairment loss less accumulated depreciation. Historical cost includes all direct costs associated with the acquisition of the fixed assets. Depreciation of other fixed assets is calculated using the straight-line method based upon the following estimated useful lives: Buildings and improvements 7-10 years Machinery and equipment 6-10 years Vehicles 3-5 years Office equipment 3-5 years Software 3-4 years Furniture and fixtures 2-7 years 15 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Maintenance and repairs are charged to expense as incurred. Renewals and betterments are capitalized as leasehold improvements, which are amortized on a straight-line basis over the shorter of their estimated useful lives or the term of the lease. Other fixed assets of the Company are evaluated annually for impairment. If the sum of expected undiscounted cash flows is less than net book value, unamortized costs of other fixed assets will be reduced to a fair value. Based on the Company’s analysis at September 30, 2010, no impairment of other assets is necessary. Gas Utilization Facility The gas utilization facility (the “GUF”) is valued at historical cost less accumulated depreciation. Historical cost includes all direct costs associated with the acquisition and construction of the GUF. Depreciation of the GUF is calculated using the straight-line method based upon an estimated useful life of 10 years and is charged to operating expenses. Maintenance and repairs are charged to expense as incurred. Renewals and betterments are capitalized as part of the GUF and depreciated over the useful life of the GUF. The GUF will be evaluated annually for impairment. If the sum of expected undiscounted cash flows is less than net book value, unamortized costs of the GUF will be reduced to fair value. At September 30, 2010, no impairment of the GUF was considered necessary. Convertible Notes payable issue costs The Company recognizes convertible notes payable issue costs on the balance sheet as deferred charges, and amortizes the balance over the term of the related debt. The Company classifies cash payments for bond issue costs as a financing activity. The Company capitalized cash payments for bond issue costs as part of oil and gas properties in periods of drilling activities. Restricted cash Restricted cash includes funds deposited in a Kazakhstan bank and is restricted to meet possible environmental obligations according to the regulations of the Republic of Kazakhstan. Functional currency The Company makes its principal investing and financing transactions in U.S. Dollars and the U.S. Dollar is therefore its functional currency. 16 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Income per common share Basic income per common share is computed by dividing net income by the weighted-average number of common shares outstanding during the period. Diluted income per share reflects the potential dilution that could occur if all contracts to issue common stock were converted into common stock, except for those that are anti-dilutive. New accounting policies In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2010-03 (“ASU 2010-03”) to align the oil and natural gas reserve estimation and disclosure requirements of ASC Topic 932, Extractive Industries — Oil and Gas, with the requirements in the Securities and Exchange Commission’s final rule, Modernization of the Oil and Gas Reporting Requirements, which was issued on December31, 2008 and was effective for the year ended March 31, 2010. Modernization of the Oil and Gas Reporting Requirements was designed to modernize and update the oil and gas disclosure requirements to align with current practices and changes in technology. The Company implemented ASU 2010-03 prospectively as a change in accounting principle inseparable from a change in accounting estimate at March31, 2010. In January 2010, the FASB issued Accounting Standards Update 2010-06, “Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”). ASU 2010-06 requires additional disclosures and clarifies existing disclosure requirements about fair value measurement as set forth in ASC Topic 820, Fair Value Measurements and Disclosures. The Company implemented the new disclosures and clarifications of existing disclosure requirements under ASU 2010-06 effective with the first quarter of 2011, except for certain disclosure requirements regarding activity in Level 3 fair value measurements which are effective for fiscal years beginning after December15, 2010. The implementation of ASU 2010-06 had no impact on the Company’s financial position or results of operations. NOTE 3 - CASH AND CASH EQUIVALENTS As of September 30, 2010 and March 31, 2010, cash and cash equivalents included: September 30, 2010 March 31, 2010 US Dollars $ 6,235,721 $ 5,264,496 Foreign currency $ 7,052,472 $ 6,440,394 As of September 30, 2010 and March 31, 2010, cash and cash equivalents included $21,822 and $1,321,774 placed in money market funds having 30 day simple yields of 0.01%. 17 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 4 - PREPAID EXPENSES AND OTHER ASSETS Prepaid expenses and other assets as of September 30, 2010 and March 31, 2010, were as follows: September 30, 2010 March 31, 2010 Advances for services $ 2,937,556 $ 2,593,527 Taxes prepaid Other $ 4,542,168 $ 4,083,917 NOTE 5 - OIL AND GAS PROPERTIES Oil and gas properties using the full cost method as of September 30, 2010 and March 31, 2010, were as follows: September 30, 2010 March 31, 2010 Cost of drilling wells $ 99,957,763 $ 96,562,442 Professional services received in exploration and development activities Material and fuel used in exploration and development activities Subsoil use rights Geological and geophysical Deferred tax Capitalized interest, accreted discount and amortized bond issue costs on convertible notes issued Infrastructure development costs Other capitalized costs Accumulated depletion $ 249,469,208 $ 238,601,842 The purchase of Emir Oil LLP was accounted for as a non-taxable business combination. Since goodwill was not recognized in this stock-based subsidiary acquisition involving oil and gas properties, recognition of a deferred tax liability related to the acquisition increases the financial reporting basis of the oil and gas properties. 18 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 6 – GAS UTILIZATION FACILITY In 2006 the Company entered into an Agreement on Joint Business (the “Agreement”) with Ecotechnic Chemicals AG incorporated in Switzerland, for construction of a gas utilization facility (“GUF”) to utilize the associated gas from the Company’s fields. The initial construction of the GUF was completed in January 2009. All costs associated with the completion of the GUF, which includes amounts previously classified as construction in progress, have been reported as the Gas Utilization Facility on the balance sheet. During the year ended March 31, 2010, the Company made payment to Ecotechnic Chemicals AG in the amount of $75,000 and contributed property totaling $24,107 to the completion of the Facility. In May 2010, the Company entered into an agreement with LLP Aktau Gas Processing Factory to sell gas. Gas sales are currently realized at price $40 per thousand of cubic meters or $6.79 per BOE. Under this agreement, the Company is obliged to pay $33,000 per month for technical support and maintenance of the GUF.This agreement to sell gas is valid through December 31, 2010. The Company recently completed an expansion of the initial GUF, which commenced in the spring of 2010, to expand it to reach each producing well in the Company’s fields.The expanded system increases the capacity of the GUF to 150,000 cubic meters per day (approximately 5.3 million cubic feet).The increased capacity will accommodate anticipated increases in production leading up to the issuance of a production license by the Kazakhstan government. Based on the selling agreement mentioned above, the Company officially placed the GUF into service on May 1, 2010 and is depreciating the GUF over an estimated useful life of 10 years.During the six months ended September 30, 2010, depreciation expense for the GUF was $565,405. NOTE 7 – INVENTORIES FOR OIL AND GAS PROJECTS As of September 30, 2010 and March 31, 2010 inventories included: September 30, 2010 March 31, 2010 Construction material $ 12,598,804 $ 12,756,417 Spare parts Crude oil produced Other $ 13,737,772 $ 13,717,847 19 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 8 - LONG TERM VAT RECOVERABLE As of September 30, 2010 and March 31, 2010, the Company had long term VAT recoverable in the amount of $3,817,310 and $3,113,939, respectively. The VAT recoverable is a Tenge denominated asset due from the Republic of Kazakhstan. The VAT recoverable consists of VAT paid on local expenditures and imported goods. VAT charged to the Company is recoverable in future periods as either cash refunds or offsets against the Company’s fiscal obligations, including future income tax liabilities. Management cannot estimate which part of this asset will be realized in the current year because, in order to return funds or offset this tax with other taxes, a tax examination must be performed by local Kazakhstan tax authorities. During the six months ended September 30, 2010, the Company received refunds of VAT in the amount of $655,162. NOTE 9 - RESTRICTED CASH Under the laws of the Republic of Kazakhstan, the Company is obligated to set aside funds for required environmental remediation. As of September 30 and March 31, 2010 the Company had restricted $768,672 and $770,553, respectively, for this purpose. NOTE 10 - CONVERTIBLE NOTES PAYABLE On July 16, 2007 the Company completed the private placement of $60 million in principal amount of 5.0% Convertible Senior Notes due 2012 (“Notes”). As of September 30, 2010 and March 31, 2010, the Notes payable amount is presented as follows: September 30, 2010 March 31, 2010 Convertible notes redemption value $ 64,323,785 $ 64,323,785 Unamortized discount $ 62,618,881 $ 62,178,119 As of September 30, 2010 and March 31, 2010, the Company has accrued interest of $641,667 for both periods, relating to the Notes outstanding. The Company has also amortized the discount on the Notes (difference between the redemption amount and the carrying amount as of the date of issue) in the amount of $2,618,881 and $2,178,119 as of September 30, 2010 and March 31, 2010, respectively. The carrying value of Notes will be accreted to the redemption value of $64,323,785. During the six months ended September 30, 2010 and 2009 the Company recorded interest expense in the amount of $2,203,132 and $2,293,378, respectively. 20 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 On June 7, 2010, the Company entered into a Supplemental Indenture No. 1, dated June 1, 2010, between BMB Munai, Inc. and The Bank of New York Mellon, as trustee.Supplemental Indenture No. 1 amends and supplements the indenture dated September 19, 2007, between BMB Munai, Inc. and The Bank of New York Mellon, as trustee (the “Indenture”). The Indenture provided for three put dates that allowed the holders of the Notes to redeem the Notes prior to their 2012 maturity date.The first two put dates passed unexercised.The third put date was July 13, 2010.In connection with ongoing negotiations to restructure the Notes, the Company entered into Supplemental Indenture No. 1, which granted the Noteholders a fourth put date that commenced on June 13, 2010 and expired on September 13, 2010.In exchange for the fourth putdate, the Noteholders separately agreed they would not exercise their put option for the third put date and they would not exercise their put option for the fourth put date prior to September 1, 2010; provided, however, the Noteholders could exercise such put options at any time upon the occurrence of certain events. Prior to entering into Supplemental Indenture No. 1, the Company was in default under certain covenants contained in Article 9 of the Indenture requiring the Company to maintain a minimum net debt to equity ratio and to comply with certain notice, delivery and other provisions.In the context of the Indenture, the equity portion of the ratio is determined by reference to the market value of the Company’s common stock, not the Company’s book value. The market value of the Company’s stock has declined since the Notes were issued.The Noteholders separately agreed to waive these defaults until the earlier of: (i) September 1, 2010 or (ii) the fourth put date (as contained in the Supplemental Indenture No. 1, with the understanding that such waiver would not constitute a waiver of any default under the Indenture that remained ongoing as of September 1, 2010 or occurred after June 8, 2010.At March 31, 2010, the Notes had been classified as a long-term liability on the balance sheet as the defaults had been waived by the Noteholders and the Noteholders had agreed to forbear from exercising their put option as described in the preceding paragraph. On September 10, 2010 the Company entered into a Supplemental Indenture No. 2, dated as of September 10, 2010, between the Company and The Bank of New York Mellon, as trustee (“Supplemental Indenture No. 2”).Supplemental Indenture No. 2 amends and supplements the Indenture, as previously amended by Supplemental Indenture No. 1.Supplemental Indenture No. 2 was entered into pursuant to the Company reaching an agreement in principle with the Noteholders on general terms for a proposed restructuring of the Notes. 21 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Supplemental Indenture No. 2 grants the Noteholders a fifth put date that commences on September 13, 2010 and expires on December 31, 2010.In exchange for the fifth put date, the Noteholders separately agreed they will not exercise their put options for the fourth put date and they will not exercise their put option for the fifth put date prior to October 15, 2010; provided, however, the Noteholders may exercise such put options at any time prior to their respective expiration dates upon the occurrence of any of the following: (i) a default occurs under the Indenture excluding certain defaults that occurred prior to September 10,2010, (ii) failure by the Company or any of its material subsidiaries to timely pay any Indebtedness (as defined in the Indenture) or any guarantee of any Indebtedness that exceeds U.S. $1,000,000, or any Indebtedness becomes due and payable prior to its stated maturity other than at the option of the Company or any of its material subsidiaries, or (iii) the Noteholders holding a majority in outstanding principal amount of the Notes provide notice to the Company and the other Noteholders that negotiations with respect to the restructuring have terminated.Therefore, it is possible the Noteholders could exercise a put option with respect to the Notes prior to October 15, 2010 if any of the foregoing events occur. Prior to entering into Supplemental Indenture No. 2, the Company was in default under certain covenants contained in Article 9 of the Indenture requiring the Company to maintain a minimum net debt to equity ratio and to comply with certain notice, delivery and other provisions.In connection with entering Supplemental Indenture No. 2, the Noteholders separately agreed to waive these defaults until the earlier of: (i) October 15, 2010 or (ii) the fifth put date (as contained in Supplemental Indenture No. 2), with the understanding that such waiver would not constitute a waiver of any default under the Indenture that remains ongoing as of October 15, 2010 or occurs after September 10, 2010.The Company currently believes it will not be able to remedy the net debt to equity ratio covenant by October 15, 2010 and, therefore, anticipates it will be in default under the Indenture at that time unlessa future waiver is obtained from the Noteholders. The Company and the Noteholders have reached an agreement in principle as to the general terms for restructuring the Notes, and are working towards finalizing definitive documents to restructure the Notes, but such documents have not yet been completed.Moreover, as of September 30, 2010, the Company has not requested, nor have the Noteholders granted, an extension of the waiver of the existing defaultsor an extension of the Noteholders redemption put rights under the Indenture which are scheduled to expire on October 15, 2010 As such, the Company has reclassified the Notes as a current liability at October 15, 2010 unless or until additional waivers are obtained or the Notes are restructured. 22 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 NOTE 11 - LIQUIDATION FUND A reconciliation on the Liquidation Fund (Asset Retirement Obligation) at September 30, 2010 is as follows: Total At March 31, 2010 $ 4,712,345 Accrual of liability - Accretion expenses At September 30, 2010 $ 4,954,070 Management believes that the liquidation fund should be accrued for future abandonment costs of 24 wells located in the Dolinnoe, Aksaz, Emir and Kariman oil fields. Management believes that these obligations are likely to be settled at the end of the production phase at these oil fields. At September 30, 2010, undiscounted expected future cash flows that will be required to satisfy the Company’s obligation by 2013 for the Dolinnoe, Aksaz, Emir and Kariman fields, respectively, are $6,204,545. After application of a 10% discount rate, the present value of the Company’s liability at September 30, 2010 and March 31, 2010 was $4,954,070 and $4,712,345, respectively. NOTE 12 – CAPITAL LEASE In December 2009 the Company entered into a capital lease agreement with a vehicle leasing company for the lease of oil trucks in the amount of $554,820. The Company did not put the oil trucks into operations as oil tanks have not been received yet. Accordingly, depreciation expense has not been recognized as the Company has not placed the oil trucks into service. The capital lease payment schedule is as following: Year ended September 30, Total Minimum Payments $ 280,405 Net minimum lease payments Less: Amount representing interest Present value of net minimum lease payments $ 471,412 23 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 The current portion of the capital lease liability in the amount of $185,835 is recognized as part of accounts payable as of September 30, 2010. The non-current portion of the capital lease liability as of September 30, 2010 totals to $285,577. NOTE 13 - SHARE AND ADDITIONAL PAID IN CAPITAL Share-Based Compensation On July 17, 2008 the shareholders of the Company approved the BMB Munai, Inc. 2009 Equity Incentive Plan (“2009 Plan”) to provide a means whereby the Company could attract and retain employees, directors, officers and others upon whom the responsibility for the successful operations of the Company rests through the issuance of equity awards. 5,000,000 common shares are reserved for issuance under the 2009 Plan. Under the terms of the 2009 Plan the board of directors determines the terms of the awards made under the 2009 Plan, within the limits set forth in the 2009 Plan guidelines. Common Stock Grants On January 1, 2010 the Company entered into Restricted Stock Grant Agreements with certain executive officers, directors, employees and outside consultants of the Company. The stock grants were approved by the Company board of directors and recommended by the compensation committee of the Company’s board of directors. The total number of shares granted was 1,500,000. All of the restricted stock grants were awarded on the same terms and subject to the same vesting requirements. The restricted stock grants will vest to the grantees at such time as either of the following events occurs (the “Vesting Events”): i) the one-year anniversary of the grant date; or ii) the occurrence of an Extraordinary Event. An “Extraordinary Event” is defined in the restricted stock agreement as any consolidation or merger of the Company or any of its subsidiaries with another person, or any acquisition of the Company or any of its subsidiaries by any person or group of persons, acting in concert, equal to fifty percent (50%) or more of the outstanding stock of the Employer or any of its subsidiaries, or the sale of forty percent (40%) or more of the assets of the Employer or any of its subsidiaries, or one (1) person or more than one person acting as a group, acquires fifty percent (50%) or more of the total voting power of the stock of the Employer. In the event of an Extraordinary Event, the grants shall be deemed fully vested one day prior to the effective date of the Extraordinary Event. The board of directors shall determine conclusively whether or not an Extraordinary Event has occurred and the grantees have agreed to be bound by the determination of the board of directors. 24 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 The shares representing the restricted stock grants (the “Restricted Shares”) shall be issued as soon as practicable, will be deemed outstanding from the date of grant, and will be held in escrow by the Company subject to the occurrence of a Vesting Event. The time between the date of grant and the occurrence of a Vesting Event is referred to as the “Restricted Period.” The grantees may not sell, transfer, assign, pledge or otherwise encumber or dispose of the Restricted Shares during the Restricted Period. During the Restricted Period, the grantees will have the right to vote the Restricted Shares, receive dividends paid or made with respect to the Restricted Shares, provided however, that dividends paid on unvested Restricted Shares will be held in the custody of the Company and shall be subject to the same restrictions that apply to the Restricted Shares. The Restricted Shares will only vest to the grantee if the grantee is employed by the Company at the time a Vesting Event occurs. If a Vesting Event has not occurred at the time a grantee’s employment with the Company ceases, for any reason, the entire grant amount shall be forfeited back to the Company. One of the employees left the Company on June 30, 2010. According to the vesting terms, his restricted stock grants have been forfeited back to the Company and non-cash compensation expense of $14,225 related to those restricted stock grants was reversed during six months period ended June 30, 2010. Non-cash compensation expense in the amount of $833,650, which is net of the expense reversal discussed above, was recognized in the Consolidated Statement of Operations and Consolidated Balance Sheet for the six months ended September 30, 2010. 3D Seismic Survey Agreement On March 31, 2010 the Company entered into an agreement for conducting a 3D seismic survey with Geo Seismic Service LLP (“Geo Seismic”). Mr. Toleush Tolmakov, the General Director of Emir Oil and a holder of more than 10% of the outstanding common stock of the Company, is a 30% owner of Geo Seismic. The agreement provides that Geo Seismic will carry out 3D field seismic exploration activities of the Begesh, Aday, North Aday and West Aksaz structures, an area of approximately 96 square kilometers within the Company’s Northwest Block.In exchange for these services, Emir Oil will pay Geo Seismic 570,000,000 Kazakh tenge ($3,800,000).In lieu of payment in Kazakh tenge, Emir Oil, at its sole election, may deliver restricted shares of BMB common stock at the agreed value of the higher of: (i) the average closing price of BMB Munai, Inc. common shares over the five days prior to final acceptance by Emir Oil of the 3D seismic work; or (ii) $2.00 per share.The maximum number of shares which may be delivered as payment in full shall not exceed 1,900,000 restricted common shares. The 3D seismic study was completed in July 2010. 25 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 As a result of this agreement, on July 20, 2010 the Company incurred an obligation to issue 1,900,000 common shares to GeoSeismic in exchange for 3D seismic exploration service.The obligation to issue the shares has been treated as an accrued non-cash share based obligationon the Company’s balance sheet, because as of September 30, 2010, the Company was still awaiting applicable regulatory and other approvals of the issuance of the shares. The shares have been valued at $0.56 which was the closing market price of Company’s shares on July 20, 2010. As a result of this transaction $1,064,000 was capitalized to oil and gas properties. The Company has treated this transaction with Geoseismic as a transaction with related party. Consulting Agreement On October 15, 2008 the MEMR increased Emir Oil LLP’s contract territory from 460 square kilometers to 850 square kilometers. In connection with this extension, and any other territory extensions or acquisitions, the Consultant will be paid a share payment in restricted common stock for resources and reserves associated with any acquisition. The value of any acquisition property will be determined by reference to a 3D seismic study and a resource/reserve report by a qualified independent petroleum engineer acceptable to the Company. The acquisition value (“Acquisition Value”) will be equal to the total barrels of resources and reserves, as defined and determined by the engineering report multiplied by the following values: Resources at $.50 per barrel; Probable reserves at $1.00 per barrel; and Proved reserve at $2.00 per barrel. The number of shares to be issued to the Consultant shall be the Acquisition Value divided by the higher of $6.50 or the average closing price of the Company’s trading shares for the five trading days prior to the issuance of the reserve/resource report, provided that in no event shall the total number of shares issuable to the Consultant exceed more than a total of 4,000,000 shares. With the completion of the 3D seismic study the resources associated with the territory extension have now been determined and we anticipate compensation due to the consultant will be approximately 4,000,000 shares.To date, the Consultant has not requested payment.The Company anticipates a request for payment will be forthcoming and anticipates issuing the shares during the upcoming fiscal quarter. At July 20, 2010 the Company incurred an obligation to issue 3,947,538 common shares to the Consultant as the success fee for assisting the Company to obtain an extension of the territory for exploration. The calculation for amount of shares to be issued was based on resource report, which confirms 51,318,000 barrels of oil on extended territory multiplied by $0.5 rate as per contract divided by the $6.5.The obligation to issue the shares has been treated as an accrued non-cash share based obligation on the Company’s balance sheet, because as of September 30, 2010, the Company was still awaiting applicable regulatory and other approvals of the issuance the shares. The shares have been valued at $0.56 per share, which was the closing market price of Company’s shares on July 20, 2010. As a result of this transaction $2,214,569 was capitalized to oil and gas properties. 26 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Stock Options On July 18, 2005 our Board of Directors approved stock option grants under our 2004 Stock Incentive Plan subject to acceptance of those grants by the parties to whom they were granted.The total number of options grants was 820,783.The options are exercisable at a price of $4.75, the closing price of the Company's common stock on the OTCBB on July 18, 2005.The options were exercisable for a period of five years from the grant date. On July 18, 2010 820,783 stock options expired unexercised. Stock options outstanding and exercisable as of September 30, 2010 were as follows: Number of Shares Weighted Average Exercise Price As of March 31, 2010 $ 5.04 Granted - - Exercised - - Expired $ 4.75 As of September 30, 2010 $ 7.40 Additional information regarding outstanding options as of September 30, 2010 is as follows: Options Outstanding Options Exercisable Range of
